Citation Nr: 0008972	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  94-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1961 to December 
1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which added possible herniated nucleus pulposus and 
radiculopathy to the veteran's service-connected cervical 
spine disability, cervical strain, and increased the 
disability evaluation from 10 percent to 30 percent.  

When the case was before the Board in September 1996, it was 
remanded to the RO for further development.  It was returned 
to the Board in January 2000.


REMAND

The Board notes that on his VA Form 9 received in September 
1993, the veteran stated that he wanted a hearing before the 
Board and would appear personally at a local VA office before 
the Board.  In October 1993, the veteran requested a hearing 
with a local hearing officer in Cleveland, Ohio.  In a letter 
dated in December 1993, the RO informed the veteran that a 
hearing had been scheduled for him before a hearing officer 
at the RO and that if he also wanted a Board hearing he 
should notify the RO in writing and specify where he wanted 
the hearing.  There is no indication that the veteran 
responded or indicated that he still wanted a Board hearing.  
He did testify before local hearing officers at hearings at 
the Cleveland RO in January 1994 and February 1995.  In June 
1999, while the case was in remand status, the veteran 
testified before a local hearing officer at the RO in 
Pittsburgh, Pennsylvania. 

In view of the foregoing, it appears that the veteran no 
longer desires a Board hearing; however, if the veteran does 
desire such a hearing, he should so inform the RO which 
should respond appropriately to any clarification provided by 
the veteran.

In its September 1996 remand, the Board referred the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities to the RO.  In a rating 
decision dated in June 1997 the RO denied the total rating 
claim.  In a June 1997 letter, the RO informed the veteran of 
its decision and provided him with notice of his appellate 
rights.  Although the veteran did not file a notice of 
disagreement with this determination, the evidence received 
since the June 1997 rating decision includes a November 1998 
addendum to the report of an August 1998 VA fee-basis general 
medical examination.  In this addendum, the fee-basis 
examiner stated that the veteran's service-connected cervical 
spine disability precluded him from maintaining substantially 
gainful employment.  In view of this medical opinion, the 
Board concludes that the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities is raised by the record.  The RO has not 
addressed this new issue.

With respect to the veteran's claim for an increased 
evaluation for cervical spine disability, the Board notes 
that in a letter to VA dated in September 1997, G. E. Bontos, 
M.D., stated that the veteran had diagnoses of herniated disc 
at L4, L5, cervical disc aggravation and degenerative disc 
disease and aggravation of lumbar arthritis.  He said these 
conditions were manifested by an intervertebral disc syndrome 
with persistent sciatic neuropathy with characteristic and 
demonstrable muscle spasm and other neurological findings at 
site of diseased disc with little or no intermittent relief.  
He said an MRI showed disc bulging of C2-C3, C3-C4 and C4-C5, 
in addition to the herniated disc at L4-L5.  Dr. Bontos said 
these conditions would only get worse over the years and the 
veteran should, in his medical opinion, be entitled to a 
higher disability rating.  The Board notes that if the 
cervical spine disability is manifested by neuropathy with 
characteristic and demonstrable muscle spasm and other 
neurological findings at site of diseased disc with little or 
no intermittent relief, the veteran would be entitled to a 60 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

However, whether the service-connected disability is 
manifested by neurological impairment and the degree of 
severity of any such neurological impairment are not clear 
from the record.  As noted above, the veteran underwent a VA 
fee-basis general medical examination in August 1998.  The 
examiner concluded that the results of the physical 
examination were indicative of right C5 radiculopathy, but he 
described the radiculopathy as only mild.  In addition, the 
examination report does not reflect that the examiner 
considered the results of electromyography (EMG) in August 
1998, which were interpreted as indicative of right mild 
carpal tunnel syndrome and as showing no evidence of cervical 
radiculopathy.  In a November 1998 addendum to the August 
1998 examination report, the examiner repeated his conclusion 
that the veteran had mild right C5 radiculopathy, but again 
there is no indication that the examiner considered the 
results of the August 1998 EMG.   

The Board further notes that at a June 1999 hearing before a 
hearing officer, the veteran testified that he was receiving 
treatment for his cervical spine disability at least once a 
month from his private physician, who was identified in the 
transcript as Dr. Jordan Montose.  Although the transcript of 
the hearing reflects that there was some discussion about 
obtaining pertinent treatment records from this physician, 
the record does not reflect that any medical records were 
subsequently requested.

Finally, the Board notes that the most recent medical 
evidence of record pertaining to the veteran's cervical spine 
disability is a June 1999 statement from Dr. Bontos 
indicating that the veteran has herniated discs at C4-5 and 
C5-6, and degenerative changes in the cervical and 
lumbosacral segments of the spine.  He also indicated that 
the veteran's symptoms included numbness in his neck and arms 
and that the veteran was permanently and totally disabled as 
a result of his spinal disorders.  In addition, he stated 
that the veteran's condition would continue to progress.  
This statement suggests that the cervical spine disability 
may have progressed since the most recent VA examination in 
August 1998 and that the cervical spine disability is 
productive of radiculopathy.  The Board also notes that no 
recent treatment records of Dr. Bontos are of record.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions: 

1.  The RO should provide the 
veteran and request him to complete 
and return the appropriate form to 
claim entitlement to a total rating 
based on unemployability due to 
service-connected disabilities.

2.  The veteran should also be 
requested to identify specific 
names, addresses, and approximate 
dates of treatment for all health 
care providers, private and VA, who 
may possess additional records 
pertinent to his claims.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

3.  Then, the RO should arrange for 
a VA examination of the veteran by 
an orthopedist for the purpose of 
determining the current degree of 
severity of his service-connected 
cervical spine and right knee 
disabilities.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  In reporting range of 
motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be 
performed.  Any muscle spasm present 
should be specifically noted.  The 
extent of any instability, 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examining physician.

4.  The veteran should also be 
provided a VA examination by a 
neurologist to determine the nature 
and extent of any neurological 
impairment associated with the 
service-connected cervical spine 
disability.  Any indicated studies 
should be performed.  The examiner 
specifically identify any atrophy, 
reflex change, motor impairment and 
sensory impairment due to the 
service-connected cervical spine 
disability.  The examiner should 
also provide an opinion concerning 
the impact of the service-connected 
disability on the veteran's ability 
to work.  The claims folder must be 
made available to and reviewed by 
the examining physician.

5.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examinations and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal and 
the issue of entitlement to a total 
rating based on unemployability due 
to service-connected disabilities.  
In readjudicating the issue on 
appeal, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  The RO 
should also consider whether any 
neurological impairment associated 
with the service-connected 
disability should be separately 
rated under a diagnostic code for 
radicular group impairment.  
Finally, the RO should consider 
whether the case should be forwarded 
to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

6.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
The veteran should be informed of 
the requirements to perfect an 
appeal with respect to any new issue 
addressed in the Supplemental 
Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




